Name: Regulation (EEC) No 2195/75 of the Commission of 22 August 1975 on the monetary compensatory amounts applicable in the beef and veal sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 223/20 Official Journal of the European Communities 23 . 8 . 75 REGULATION (EEC) No 2195/75 OF THE COMMISSION of 22 August 1975 on the monetary compensatory amounts applicable in the beef and veal sector Whereas the monetary compensatory amounts were fixed by Commission Regulation (EEC) No 2021 /75 (4) of 31 July 1975 fixing the monetary compensatory amounts and certain rates for their application , as last amended by Regulation (EEC) No 2147/75 (5) ; whereas they must be modified to take account of the new basis of calculation for the beef and veal ' sector ; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its Chairman, HAS ADOPTED THIS REGULATION : Article 1 For the purpose of calculating the monetary compen ­ satory amounts applicable in the beef and veal sector the price shall be equal to the intervention price valid for adult bovine animals in the Member State in ques ­ tion , less 10 % . A rticle 2 Part 3 of Annex 1 to Regulation (EEC) No 2021 /75 is replaced by the Annex to this Regulation . Article 3 This Regulation shall enter into force on 25 August 1975 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 974/71 (') of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States, as last amended by Regulation (EEC) No 475/75 (2), and in particular Article 6 thereof ; Whereas Article 2(3) of Regulation (EEC) No 974/71 provides that where the market price for adult bovine animals remains lower than the intervention price for a relatively long period the monetary compensatory amounts applicable in the beef and veal sector may be modified accordingly ; Whereas these conditions are at present fulfilled, since the average Community market prices for adult bovine animals have for some time been considerably lower than the intervention price ; whereas it seems appropriate to take this into account by providing for a calculation based on a fixed price equal to 90 % of the intervention price used for the calculation pursuant to Article 4(1 ) of Commission Regulation (EEC) No 1 380/75 (3 ) of 29 May 1975 laying down detailed rules for the application of monetary compen ­ satory amounts ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 August 1975 . For the Commission P.J. LARDINOIS Member of the Commission (') OJ No L 106, 12 . 5 . 1971 , p. 1 . (2 ) OJ No L 52, 28 . 2. 1975, p . 28 . ( 3 ) OJ No L 139, 30 . 5 . 1975, p . 37 . (4 ) OJ No L 205, 4 . 8 . 1975, p. 1 . ( 5) OJ No L 218 , 18 . 8 . 1975, p. 1 . 23 . 8 . 75 Official Journal of the European Communities No L 223/21 PARTIE 3  PART 3  TEIL 3  PARTE 3a  DEEL 3  DEL 3 SECTEUR DE LA VIANDE BOVINE  BEEF AND VEAL  SEKTOR RINDFLEISCH  SETTORE CARNI BOVINE  SECTOR RUNDVLEES OKSEKÃD Montants compensatoires monÃ ©taires  Monetary compensatory amounts  WÃ ¤hrungsausgleichsbetrÃ ¤ge Importi compensativi monetari  Monetaire compenserende bedragen  MonetÃ ¦re udligningsbelÃ ¸b N ° du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune ' Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants Ã percevoir Ã l' importation et Ã octroyer Ã l'exportation Amounts to be charged on imports and granted on exports ^ BetrÃ ¤ge, die bei der Einfuhr erhoben und bei der Ausfuhr gewÃ ¤hrt werden Importi da riscuotere all'importazione e da concedere all'esportazione Bij de invoer te heffen en bij de uitvoer te verstrekken bedragen BelÃ ¸b , der skal opkrÃ ¦ves ved indfÃ ¸rsel og ydes ved udfÃ ¸rsel Montants Ã octroyer Ã l'importation et Ã percevoir Ã l'exportation Amounts to be granted on imports and charged on exports BetrÃ ¤ge, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen BelÃ ¸b , der skal ydes ved indfÃ ¸rsel og opkrÃ ¦ves ved udfÃ ¸rsel Deutschland DM/100 kg Belgique/ Luxembourg FB/Flux/100 kg Nederland Fl. / 100 kg United Kingdom £/100 kg Ireland £/100 kg 1 2 3 4 5 6 7  Poids vif/Live weight/Lebendgewicht/Peso vivo/Levend gewicht/Levende vaegt  01.02 A II a) 01.02 A II b) (x) 32,02 32,02 88,86 88,86 6,12 6,12 4,473 4,473 2,155 2,155  Poids net/Net weight/Reingewicht/Peso netto/Nettogewicht/Nettovaegt  02.01 A II a) 1 aa) 11 02.01 A II a) 1 aa) 22 02.01 A II a) 1 aa) 33 02.01 A II a) 1 bb) 11 02.01 A II a) 1 bb) 22 02.01 A II a) 1 bb) 33 02.01 A II a) 1 cc) 11 02.01 A II a) 1 cc) 22 02.01 A II a) 2 aa) (2) 02.01 A II a) 2 bb) (a) 02.01 A II a) 2 cc) (2) 02.01 A II a) 2 dd) 11 (2) 02.01 A II a) 2 dd) 22 aaa) (2) 02.01 A II a) 2 dd) 22 bbb) (2) (3) 02.01 A II a) 2 dd) 22 ccc) (2) 02.06 C I a) 1 02.06 C I a) 2 60,84 48,67 73,01 60,84 48,67 73,0 1 60,84 69,48 54,1 1 43,29 67,64 54,1 1 67,64 67,64 67,64 60,84 69,48 168,83 135,07 202,60 168,83 135,07 202,60 168,83 192,83 150,17 120,14 187,71 150,17 187,71 187,71 187,71 168,83 192,83 11,63 9,30 13,95 11,63 9,30 13,95 11,63 13,28 10,34 8,27 12,93 10,34 12.93 12,93 12,93 11,63 13,28 8,499 6,799 10,198 8,499 6,799 10,198 8,499 9,706 7,559 6,047 9,449 7,559 9,449 9,449 9,449 8,499 9,706 4,095 3,276 4,913 4,095 3,276 4.913 4,095 4,676 3,642 2.914 4,553 3,642 4,553 4,553 4,553 4,095 4,676 No L 223/22 Official Journal of the European Communities 23 . 8 . 75 (l ) Le montant compensatoire n'est pas perÃ §u dans la limite d un contingent tarifaire annuel Ã octroyer par les autoritÃ ©s compÃ ©tentes des CommunautÃ ©s euro ­ pÃ ©ennes : a) pour des gÃ ©nisses et vaches, autres que celles destinÃ ©es Ã la boucherie, de la race grise, brune, jaune tachetÃ © du Simmental et du Pinzgau ; b) pour des taureaux, vaches et gÃ ©nisses autres que ceux destinÃ ©s Ã la boucherie, de la race tachetÃ ©e du Simmental, de la race de Schwyz et de la race de Fribourg. (') The compensatory amount will not be levied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : ( a) for heifers and cows, other than those intended for slaughter, of the grey , brown, and mottled yellow Simmental and Pinzgau breeds, (b) for bulls, heifers, and cows, other than those intended for slaughter, of the mottled Simmental breed , the Schwyz breed , and the Friborg breed . (') Der Ausgleichsbetrag wird nicht erhoben im Rahmen eines von den zustÃ ¤ndigen Stellen der EuropÃ ¤ischen Gemeinschaften zu gewÃ ¤hrenden jÃ ¤hrlichen Zollkontingents : a ) fÃ ¼r FÃ ¤rsen und KÃ ¼he, nicht zum Schlachten , der Rassen Grauvieh , Braunvieh , Gelbvieh , Fleckvieh (Simmentaler) und Pinzgauer , b) fÃ ¼r Stiere, KÃ ¼he und FÃ ¤rsen der Schwyzer, Simmentaler (Fleckvieh ) oder Freiburger Rasse, nicht zum Schlachten . C ) L'importo di compensazione non Ã ¨ riscosso nel limite di un contingente tariffario annuale da concedere dalle autoritÃ competenti delle ComunitÃ europee : a ) per le giovenche e le vacche, diverse da quelle destinate alla macellazione , delle razze grigia , bruna , gialla , pezzata del Simmental e del Pinzgau , b) per i tori, le vacche e le giovenche, diversi da quelli destinati alla macellazione della razza del Simmental , delle razze di Schwyz e di Friburgo. (l ) Het compenserende bedrag wordt niet geheven in het kader van een door de autoriteiten van de Europese Gemeenschappen toe te kennen jaarlijks tarief ­ contingent : a) voor vaarzen en koeien , niet bestemd voor de slacht, van het grijze ras, het bruine ras, het gele ras, het gevlekte Simmentaler ras en het Pinzgauer ras, b) voor stieren , koeien en vaarzen , niet bestemd voor de slacht, van het gevlekte Simmentaler ras, het Schwijzer ras en het Freiburger ras . (*) KompensationsbelÃ ¸bet opkrÃ ¦ves ikke i det omfang, en Ã ¥rlig tarifmÃ ¦ssig afgift skal bevilges af de kompetente myndigheder i De europÃ ¦iske FÃ ¦llesskaber : a) for kvie- og kohoveder, som ikke er bestemt til slagtning, af grÃ ¥ , brun , gulplettet Simmental og Pinzgau-racer, b) for tyre-, ko- og kviehoveder, som ikke er bestemt til slagtning , af den plettede Simmentalrace, Schwyzracen , Friborgracen . (') Le montant compensatoire n'est pas perÃ §u dans la limite d'une quantitÃ © de 22 000 tonnes, exprimee en viande dÃ ©sossÃ ©e, du contingent tarifaire annuel Ã octroyer par les autoritÃ ©s compÃ ©tentes des CommunautÃ ©s europÃ ©ennes pour la viande bovine congelÃ ©e . (*) The compensatory amount will not be levied within an annual tariff quota of 22 000 metric tons expressed in boneless meat to be granted by the competent authorities of the European Communities for frozen beef and veal . '{*) Der Ausgleichsbetrag wird nicht erhoben im Rahmen einer Menge von 22 000 Tonnen , ausgedrÃ ¼ckt in Fleisch ohne Knochen , des von den zu ­ stÃ ¤ndigen Stellen der EuropÃ ¤ischen Gemeinschaften zu gewÃ ¤hrenden jÃ ¤hrlichen Kontingents von gefrorenem Rindfleisch . ( !) L'importo compensativo non Ã ¨ riscosso nei limiti di un quantitativo di 22 000 tonnellate , espresso in carne disossata , del contingente tariffario annuale concesso dalle competenti autoritÃ delle ComunitÃ europee per le carni bovine congelate . (*) Het compenserende bedrag wordt niet geheven voor een hoeveelheid van 22 000 ton , uitgedrukt in vlees zonder been , van l.et door de auto ­ riteiten van de Europese Gemeenschappen toe te kennen jaarlijkse tariefcontingent voor bevroren rundvlees . (*) UdligningsbelÃ ¸bet opkrÃ ¦ves ikke op til en maksimumsgrÃ ¦nse af 22 000 tons udtrykt i udbenet kÃ ¸d af det Ã ¥rlige toldkontingent som De euro ­ pÃ ¦iske FÃ ¦llesskabers kompetente myndigheder skal yde for frosset oksekÃ ¸d . r) L'admission dans cette sous-position est subordonnÃ ©e Ã la prÃ ©sentation d'un certificat dÃ ©livrÃ © dans les conditions prÃ ©vues par les autoritÃ ©s compÃ ©tentes des CommunautÃ ©s europÃ ©ennes. ( 3) Entry under this subheading is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities. r) Die Zulassung zu dieser Tarifstelle ist abhÃ ¤ngig von der Vorlage einer Bescheinigung, die den von den zustÃ ¤ndigen Stellen der EuropÃ ¤ischen Gemein ­ schaften festgesetzten Voraussetzungen entspricht. H L'ammissione in questa sottovoce Ã ¨ subordinata alla presentazione di un certificato conformemente alle condizioni stabilite dalle autoritÃ competenti delle ComunitÃ europee. O Indeling onder deze onderverdeling is onderworpen aan de voorwaarde dat een certificaat wordt voorgelegd , hetwelk is afgegeven onder de voorwaarden en bepalingen , vastgesteld door de bevoegde autoriteiten van de Europese Gemeenschappen . r) HenfÃ ¸rsel under denne underposition er betinget af, at der fremlÃ ¦gges et certifikat, der opfylder de betingelser, der er fastsat af de kompetente myndig ­ heder i De europÃ ¦iske FÃ ¦llesskaber .